Exhibit ASHTON WOODS USA L.L.C., and ASHTON WOODS FINANCE CO., the Issuers, the GUARANTORS named herein, as Guarantors and U.S. Bank National Association, as Trustee INDENTURE Dated as of February 23, 2009 11.0% Senior Subordinated Notes due CROSS-REFERENCE TABLE TIA Indenture Section Section 310 (a)(1) 7.10 (a)(2) 7.10 (a)(3) N.A. (a)(4) N.A. (a)(5) N.A. (b) 7.08; 7.10; 12.02 (b)(1) 7.10 (c) N.A. 311 (a) 7.11 (b) 7.11 (c) N.A. 312 (a) 2.06 (b) 12.03 (c) 12.03 313 (a) 7.06 (b)(1) N.A. (b)(2) 7.06 (c) 7.06; 12.02 (d) 7.06 314 (a) 4.02; 4.04; 12.02 (b) N.A. (c)(1) 9.01; 10.05; 12.04 (c)(2) 9.01; 10.05; 12.04 (c)(3) N.A. (d) N.A. (e) 12.05 (f) N.A. 315 (a) 7.01(b) (b) 7.05; 12.02 (c) 7.01(a) (d) 7.01(c) (e) 6.12 316 (a) (last sentence) 2.10 (a)(1)(A) 6.05 (a)(1)(B) 6.04 (a)(2) N.A. (b) 6.08 (c) 8.04 317 (a)(1) 6.09 (a)(2) 6.10 (b) 2.05; 7.12 318 (a) 12.01 (b) N.A. (c) 12.01 N.A. means Not Applicable Note: This Cross-Reference Table shall not, for any purpose, be deemed to be a part of this Indenture. TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS AND INCORPORATION BY REFERENCE SECTION 1.01. Definitions 1 SECTION 1.02. Other Definitions 32 SECTION 1.03. Incorporation by Reference of Trust Indenture Act 32 SECTION 1.04. Rules of Construction 33 ARTICLE TWO THE NOTES SECTION 2.01. Amount of Notes 34 SECTION 2.02. Form and Dating 34 SECTION 2.03. Execution and Authentication 35 SECTION 2.04. Registrar and Paying Agent 35 SECTION 2.05. Paying Agent To Hold Money in Trust 36 SECTION 2.06. Holder Lists 36 SECTION 2.07. Transfer and Exchange 37 SECTION 2.08. Replacement Notes 37 SECTION 2.09. Outstanding Notes 38 SECTION 2.10. Treasury Notes 38 SECTION 2.11. Temporary Notes 39 SECTION 2.12. Cancellation 39 SECTION 2.13. Defaulted Interest 39 SECTION 2.14. CUSIP Number 39 SECTION 2.15. Deposit of Moneys; PIK Payment 40 SECTION 2.16. Book-Entry Provisions for Global Notes 40 SECTION 2.17. Special Transfer Provisions 42 SECTION 2.18. Computation of Interest 44 ARTICLE THREE REDEMPTION SECTION 3.01. Election To Redeem; Notices to Trustee 44 SECTION 3.02. Selection by Trustee of Notes To Be Redeemed 45 SECTION 3.03. Notice of Redemption 45 SECTION 3.04. Effect of Notice of Redemption 46 SECTION 3.05. Deposit of Redemption Price 46 SECTION 3.06. Notes Redeemed in Part 47 -i- Page ARTICLE FOUR COVENANTS SECTION 4.01. Payment of Notes 47 SECTION 4.02. Reports to Holders 47 SECTION 4.03. Waiver of Stay, Extension or Usury Laws 48 SECTION 4.04. Compliance Certificate 48 SECTION 4.05. Taxes 49 SECTION 4.06. Limitations on Additional Indebtedness 49 SECTION 4.07. Limitations on Restricted Payments 51 SECTION 4.08. Limitations on Asset Sales 52 SECTION 4.09. Limitations on Transactions with Affiliates 55 SECTION 4.10. Limitations on Liens 56 SECTION 4.11. Additional Note Guarantees 57 SECTION 4.12. Limitations on Dividend and Other Restrictions Affecting Restricted Subsidiaries. 57 SECTION 4.13. Limitations on Designation of Unrestricted Subsidiaries 58 SECTION 4.14. Maintenance of Properties; Insurance; Compliance with Law 60 SECTION 4.15. Payments for Consent 60 SECTION 4.16. Legal Existence 61 SECTION 4.17. Change of Control Offer 61 SECTION 4.18. Limitation on Activities of the Co-Issuer 62 ARTICLE FIVE SUCCESSOR CORPORATION SECTION 5.01. Limitations on Mergers, Consolidations, Etc 62 SECTION 5.02. Successor Person Substituted 64 ARTICLE SIX DEFAULTS AND REMEDIES SECTION 6.01. Events of Default 65 SECTION 6.02. Acceleration 67 SECTION 6.03. Other Remedies 67 SECTION 6.04. Waiver of Past Defaults and Events of Default 67 SECTION 6.05. Control by Majority 68 SECTION 6.06. Limitation on Suits 68 SECTION 6.07. No Personal Liability of Directors, Officers, Employees and Stockholders. 68 -ii- Page SECTION 6.08. Rights of Holders To Receive Payment 69 SECTION 6.09. Collection Suit by Trustee 69 SECTION 6.10. Trustee May File Proofs of Claim 69 SECTION 6.11. Priorities 70 SECTION 6.12. Undertaking for Costs 70 SECTION 6.13. Restoration of Rights and Remedies 70 ARTICLE SEVEN TRUSTEE SECTION 7.01. Duties of Trustee 70 SECTION 7.02. Rights of Trustee 72 SECTION 7.03. Individual Rights of Trustee 73 SECTION 7.04. Trustee’s Disclaimer 74 SECTION 7.05. Notice of Defaults 74 SECTION 7.06. Reports by Trustee to Holders 74 SECTION 7.07. Compensation and Indemnity 74 SECTION 7.08. Replacement of Trustee 75 SECTION 7.09. Successor Trustee by Consolidation, Merger, etc 76 SECTION 7.10. Eligibility; Disqualification 76 SECTION 7.11. Preferential Collection of Claims Against Issuers 77 SECTION 7.12. Paying Agents 77 ARTICLE EIGHT AMENDMENTS, SUPPLEMENTS AND WAIVERS SECTION 8.01. Without Consent of Holders 77 SECTION 8.02. With Consent of Holders 78 SECTION 8.03. Compliance with Trust Indenture Act 79 SECTION 8.04. Revocation and Effect of Consents 79 SECTION 8.05. Notation on or Exchange of Notes 80 SECTION 8.06. Trustee To Sign Amendments, etc 80 SECTION 8.07. Effect on Senior Debt 81 ARTICLE NINE DISCHARGE OF INDENTURE; DEFEASANCE SECTION 9.01. Discharge of Indenture 81 SECTION 9.02. Legal Defeasance 82 SECTION 9.03. Covenant Defeasance 82 SECTION 9.04. Conditions to Defeasance or Covenant Defeasance 83 -iii- Page SECTION 9.05. Deposited Money and U.S. Government Obligations To Be Held in Trust; Other Miscellaneous Provisions 84 SECTION 9.06. Reinstatement 85 SECTION 9.07. Moneys Held by Paying Agent 85 SECTION 9.08. Moneys Held by Trustee 85 ARTICLE TEN GUARANTEE OF NOTES SECTION 10.01. Guarantee 86 SECTION 10.02. Execution and Delivery of Guarantee 87 SECTION 10.03. Subordination of Note Guarantee 87 SECTION 10.04. Limitation of Guarantee 87 SECTION 10.05. Release of Guarantor 88 SECTION 10.06. Waiver of Subrogation 88 ARTICLE ELEVEN SUBORDINATION OF NOTES SECTION 11.01. Agreement to Subordinate 89 SECTION 11.02. Liquidation; Dissolution; Bankruptcy 89 SECTION 11.03. Default on Designated Senior Debt 90 SECTION 11.04. Acceleration of Securities 91 SECTION 11.05. When Distribution Must Be Paid Over 91 SECTION 11.06. Notice by the Issuers 91 SECTION 11.07. Subrogation 92 SECTION 11.08. Relative Rights 92 SECTION 11.09. Subordination May Not Be Impaired by the Issuers 92 SECTION 11.10. Distribution or Notice to Representative 92 SECTION 11.11. Rights of Trustee and Paying Agent 93 SECTION 11.12. Authorization to Effect Subordination 93 SECTION 11.13. Amendments 93 SECTION 11.14. Standstill 93 ARTICLE TWELVE MISCELLANEOUS SECTION 12.01. Trust Indenture Act Controls 94 SECTION 12.02. Notices 95 SECTION 12.03. Communications by Holders with Other Holders 96 SECTION 12.04. Certificate and Opinion as to Conditions Precedent 96 -iv- Page SECTION 12.05. Statements Required in Certificate and Opinion 96 SECTION 12.06. Rules by Trustee and Agents 97 SECTION 12.07. Business Days; Legal Holidays 97 SECTION 12.08. Governing Law 97 SECTION 12.09. No Adverse Interpretation of Other Agreements 97 SECTION 12.10. No Recourse Against Others 97 SECTION 12.11. Successors 98 SECTION 12.12. Multiple Counterparts 98 SECTION 12.13. Table of Contents, Headings, etc 98 SECTION 12.14. Separability 98 EXHIBITS Exhibit A Form of Note A-1 Exhibit B Form of Legend for Rule 144A Notes and Other Notes That Are Restricted Notes B-1 Exhibit C Form of Legend for Regulation S Note C-1 Exhibit D Form of Legend for All Notes D-1 Exhibit E Form of Legend for Global Note E-1 Exhibit F Form of Certificate To Be Delivered in Connection with Transfers Pursuant to Regulation S F-1 Exhibit G Form of Guarantee G-1 -v- INDENTURE, dated as of February 23, 2009, among ASHTON WOODS USA L.L.C., a Nevada limited liability company (the “Issuer”), ASHTON WOODS FINANCE CO., a Delaware corporation (the “Co-Issuer” and, together with the Issuer, the “Issuers”), the Guarantors (as hereinafter defined) and U.S. BANK NATIONAL ASSOCIATION, as trustee (the “Trustee”). Each party agrees as follows for the benefit of the other parties and for the equal and ratable benefit of the Holders. ARTICLE ONE DEFINITIONS
